DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments of 06/28/2022 have been entered in full. Claims 1, 26, 71, 89, 109,141, and 147-158 are pending.
Claims 71 and 141 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/10/2022.
Claims 1, 26, 89, 109, and 147-158 are under consideration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 26, 89, and 109 remain rejected and new claims 147-152 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090068184 (Gelfand), taken together with US 20060204509 (Harty) and US 20150017723 (Rooney) is maintained for reasons of record and the following.
The rejection of record finds that Gelfand teaches that compositions comprising the fusion polypeptides can be used ex vivo as a means of stimulating white blood cells obtained from a subject to elicit, expand and propagate antigen-specific immune cells in vitro that are subsequently reintroduced into the subject. These teachings propose in general terms the methods that are recited in more detail in claims 1, 26, 89, and 109. Thus, Gelfand provides teaching, suggestion, and motivation to make stress protein-antibody fusion proteins and use them to activate antigen-presenting cells, as in claim 1, and to activate T cells, as in claim 89, or to administer the activated antigen-presenting cells or T cells to treat disease, as in claims 26 and 109. It was further found that one of skill in the would expect to successfully follow the suggestions of Gelfand because the steps were well known in the art prior to the time the instant application was made. For example, US 20060204509 (Harty) teaches methods of stimulating a specific immune response by loading antigen-presenting cells with an antigen and administering cells to a subject; see Harty, claims 23, 24, 26, and 31. US 20150017723 (Rooney) teaches in vitro expansion of antigen specific T cells by culturing a population of T cells in the presence of: i)dendritic cells which have been pulsed with a peptide/peptide mix relevant to a target antigen, followed by treating a disease by administering the T cells (claim 25). 
In remarks filed 06/28/2022, Applicant argues:
While Gelfand describes use of nucleic acids encoding the fusion proteins for stimulating white blood cells obtained from a subject to elicit, expand and propagate antigen-specific immune cells in vitro (see, Gelfand, e.g., at [0166]), nowhere does Gelfand teach or even suggest methods for actually making the immune cells "antigen-specific", such that the immune cells (e.g., APCs) would display an antigen derived from a pathogen sample, as required by the instant claims.   

This is not persuasive for the following reasons. 
First, Gelfand’s teaching is not limited to nucleic acids encoding the fusion proteins, as in [0166], Gelfand also teaches that compositions comprising the fusion polypeptides can be used ex vivo as a means of stimulating white blood cells obtained from a subject to elicit, expand and propagate antigen-specific immune cells in vitro that are subsequently reintroduced into the subject ([0165] emphasis added). Gelfand also teaches that the function of the fusion protein is “presenting antigen to APCs in order to generate both a humoral and CD-8 response” [0203]. One might well ask what would be the point of presenting antigen to APCs apart from the expectation that the APCs will actually process and present the antigen. Likewise, one might well ask how the fusion protein is to elicit antigen-specific immune cells or generate humoral and cytotoxic cell immune responses if not by “making the immune cells "antigen-specific", such that the immune cells (e.g., APCs) would display an antigen”. 
In Gelfand, “scFV's can be selected for their binding to an uncharacterized antigen or to a characterized antigen by binding studies, and the appropriate V-genes can then be selected. The scFV genes are fused to the gene for MTb HSP 70” to form the disclosed fusion protein. The antibody portion of the fusion protein may specifically bind disease-associated and/or viral antigens and the fusion proteins may be used to treat infectious diseases caused by viruses, bacteria, fungi, and protozoa [0068-0069]. Therefore, “the antigen” in Gelfand includes an antigen derived from a pathogen sample, as recited in claim 1.
Therefore, it is maintained that Gelfand teaches the underlying principle of the method of claim 1. Using a fusion protein as “a means of stimulating white blood cells obtained from a subject” (Gelfand [0065]) suggests the step of claim 1(a): the fusion protein and the immune cells are explicitly present, and the pathogen sample is implicit because the fusion protein could not present the antigen to APCs (Gelfand [0203]) without a source of antigen. “Isolating the activated APCs” (claim 1 (b)) and administering the APCs to treat disease (claim 26) is implicit within “subsequently reintroduced into the subject” (Gelfand [0065]).
Gelfand further teaches or suggest the limitations of the newly added claims. Regarding claims 147 and 148, Gelfand generically teaches “antigen presenting cells”, which are known in the art to include dendritic cells, B lymphocytes, and/or mononuclear phagocytes, said mononuclear phagocytes comprising monocytes or macrophages (see Harty [0039]. Regarding claims 149 and 150, Gelfand teaches that the stress protein component of the fusion protein is Mycobacterium tuberculosis HSP70 [0060]. Regarding claims 151 and 152, Gelfand teaches that the fusion protein comprises an antibody variable domain and the antigen may be derived from viruses, bacteria, fungi, and protozoa [0068-0069]. Regarding claims 155-158, the embodiment where in the APCs are “immobilized on a solid support” (claim 155) where the solid support may be a plastic surface (claim 156), is met by adherence of APCs in a culture dish. The limitations of claims 157 and 158 would be met during routine processing of cultured cells for in vivo administration.
Persons of skill in the art, having produced loaded and activated APCs by the method of Gelfand, would expect to successfully use the APCs for all of the purposes for which APCs are known.  As noted previously, the process of reintroducing loaded APCs into a subject ((Gelfand [0065]); instant claim 26) is taught in Harty. Harty teaches administration of loaded dendritic cells to induce protective immunity against parasitic diseases (Examples 3 and 4). The processes of using loaded APCs for in vitro expansion of antigen specific T cells, as in claim 89, and treating a disease by administering the T cells, as in claim 109, are taught in Rooney. This is not a matter of “modifying Gelfand”; it is merely maintained that Harty and Rooney provide technical guidance and expectation of success for carrying out the generic suggestions in Gelfand. In fact, the more accurate view is “Harty or Rooney modified by Gelfand”: using the fusion protein would be an improvement upon the methods of Harty and Rooney because the fusion protein is “particularly effective at eliciting cell mediated immune and humoral immune responses” (Gelfand [0005]).
Therefore, the methods of claims 1, 26, 89, 109, 147-152, and 155-158 are prima facie obvious in view of the combined teachings of Gelfand, Harty, and Rooney.

Conclusion
Claims 1, 26, 89, 109, 147-152, and 155-158 are rejected.
Claims 153 and 154 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W. Please note the examiner’s part-time schedule. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647